Citation Nr: 1220270	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  08-06 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Susan Paczak, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran, D.K., Ph.D.


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2007 rating decision issued by a special expedited processing unit ("Tiger Team") at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefit sought on appeal.  The claim is presently under the jurisdiction of the RO in Pittsburgh, Pennsylvania.

The appellant provided testimony at a hearing conducted by a local RO hearing officer in June 2007, and at a hearing conducted by the undersigned Veterans Law Judge at the RO in August 2008.  Transcripts of these hearings are in the Veteran's claims file.

This matter was remanded for further development in July 2010.  As the Board is granting the claim, there is no need to discuss whether the directives of the remand were substantially complied with as any error would be non-prejudicial to the Veteran.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  The competent and probative medical evidence of record is in equipoise as to whether the Veteran has PTSD.  

3.  The Veteran's reported stressor of having been involved in a helicopter crash during service has been corroborated by the evidence of record; thus, the stressor has been verified.

4.  The medical evidence of record links the Veteran's PTSD to his verified stressor.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the claim for entitlement to service connection for PTSD on appeal is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011). 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify."). 

Service connection for PTSD requires: (1) medical evidence diagnosing the condition, (2) credible supporting evidence that the claimed, in-service stressor actually occurred, and (3) a link, established by medical evidence, between current symptomatology and the claimed, in-service stressor. 

In adjudicating a claim of entitlement to service connection for PTSD, the Board is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f) (2011); see also Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy" or was a POW as established by official records, including recognized military combat citations or other supportive evidence.  If the VA determines that the veteran engaged in combat with the enemy or was a POW and the alleged stressor is combat or POW related, then the veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with the circumstances, conditions or hardships of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  If, however, VA determines that the veteran did not engage in combat with the enemy or was a POW, or that the veteran engaged in combat with the enemy or was a POW, but the alleged stressor is not combat or POW related, the veteran's lay testimony by itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the veteran's statements or testimony.  Cohen v. Brown, 10 Vet. App. 128 (1997). 

Effective July 13, 2010, VA amended the regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, 38 C.F.R. § 3.304(f)  was amended to redesignate former paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

In this case, the Veteran's service treatment records reveal complaints of and treatment for anxiety during service.  They also reflect that he was involved in a helicopter crash in January 1970.  A May 1968 service entrance examination indicates that the Veteran's psychiatric status was normal.  In a report of medical history, completed at that time, the Veteran denied frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, and nervous trouble of any sort.  A September 1969 treatment record indicates that the Veteran underwent a "Gunner eye physical."  A January 1970 treatment record reflects that the Veteran was involved in an aircraft accident that day, and that he had small scratches on his chin and nose.  A January 1970 record notes that the Veteran was "medically cleared for flying ststus [sic], Class Gunner" following an aircraft accident.  In August 1970, the Veteran noted that he was involved in a helicopter crash while serving in the Republic of Vietnam.  A January 1971 service treatment record indicates that the Veteran complained of feeling tired all the time.  He noted that he lost 70 pounds in 10 months.  The diagnosis was probable anxiety reaction.  The record reflects that the Veteran had some nervousness and weight loss as well as lethargy, but no specific Vietnam-related complaints.  The record also indicates that the Veteran served as a door gunner while in Vietnam.  Another January 1971 treatment record notes that the Veteran had weight loss and anxiety since returning from Vietnam where he served as a helicopter door gunner.  The Veteran reported that he engaged in many flight combat missions, and that his helicopter was shot down from 600 feet in January 1970.  The Veteran indicated that the entire flight crew survived the crash.  The provisional diagnosis was anxiety reaction.  A May 1971 separation examination reveals that a psychiatric evaluation was normal.  In a report of medical history, completed at that time, the Veteran endorsed symptoms including frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, and nervous trouble of any sort.  He explained that, since returning from Vietnam, he was very nervous, lost weight, had been having "very bad nightmares," had severe head pains, and felt nauseated a lot.  The physician stated that the Veteran had trouble sleeping, nightmares, and depression.

The Veteran's available service personnel records show that his military occupational specialty was a parts specialist.  He was awarded several medals, including the National Defense Service Medal, the Vietnam Service Medal with Three Bronze Service Stars, the Republic of Vietnam Campaign Medal with 60 Device, and the Good Conduct Medal.  A January 1970 accident report reflects that the Veteran's helicopter encountered a sudden down draft which caused the aircraft to head into the face of a mountain.  The helicopter crashed and fell, rolling over until it was resting on its right side.  All passengers and crew members exited the aircraft.  The established cause factor was a "[s]udden down draft" and contributing cause factors including inability of the aircraft to go around the ridge line and possibly failure of the cargo hook to release the load.  A January 1970 special orders document reflects that the Veteran was placed on a permanent change of station to the 48th Aviation Company (Assault Helicopter).  A February 1970 Letter of Commendation recognized the Veteran for his performance as a crew member in the 48th Aviation Company (Assault Helicopter).  A service personnel record reflects that the Veteran's principal duty was machine gunner from September 1969 to February 1970.  The Veteran served in Vietnam from February 12, 1969 through February 11, 1970.

In October 1972, the Veteran filed a claim seeking service connection for a nervous condition.  In October 1973, he underwent a VA examination.  The Veteran reported that, in January 1970 while in Vietnam, he was involved in a helicopter crash.  He noted that he received cuts to his face and legs and that he may have been dazed.  He indicated that, since the accident, he had been having trouble with his nerves.  He reported that he was seen at the Mental Hygiene Clinic at Fort Bliss, where he was given medication for his recurrent nightmares.  He described a feeling of nervousness much of the time but denied treatment since service discharge.  He indicated that he had a queasy feeling in his stomach and that he felt tired and weak.  The Veteran reported that he lost approximately 28 pounds since service entrance, and that he was unable to regain the weight.  He described intermittent feelings of anxiety, apprehensiveness, and depression.  He noted that he tended to think about people who were killed in Vietnam and stated that he felt like he could have helped them.  There was no obvious evidence of hallucinations or illusions, but the Veteran reported that he saw two dead bodies walking towards him on one occasion.  He noted some difficulty with memory and concentration.  The Veteran had some insight into his problems and his judgment was fair.  The diagnosis was neurosis, mixed type, with feelings of anxiety and depression of a mild to moderate severity with a possibility of some hysterical symptoms.

In a March 1973 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a nervous condition based on the finding that the Veteran's "anxiety symptoms were found to be acute and not related to any injury received during military service."

A December 2005 private psychological evaluation from D.K., Ph.D. reveals a diagnosis of PTSD.  The Veteran reported that he was injured in a helicopter crash in February 1970 which occurred during combat.  The Veteran complained of a long-term history of depression and severe mood swings, poor concentration, agitation, difficulty sleeping, and racing thoughts.  The Veteran also reported "evidence of trauma originating from combat experiences that persist to the present including: intrusive distressing recollection of events, recurring distressing dreams, and a re-experiencing of trauma that is triggered by stressful events."  Various psychological tests were administered, and Dr. D.K. noted that the Veteran demonstrated a significant pattern of behavioral apathy, social withdrawal, low self esteem, self deprecatory comments, guilt, a pessimistic outlook toward the future, a lack of initiative, feelings of discouragement, and feelings of worthlessness.  He showed evidence of being persistently sad, socially awkward, introverted, and plagued by self doubts.  The Veteran also reported symptoms consistent with the experience of trauma that were unresolved, including efforts to avoid thoughts, feelings, or conversations associated with stressful events and avoidance of trauma-related stimuli.  Dr. D.K. diagnosed PTSD; moderate major depressive disorder with recurrent episodes; and bipolar disorder.

Records from the Social Security Administration (SSA) also reveal diagnoses of PTSD.  An April 2006 psychiatric review reflects findings of major depressive disorder and PTSD.  An April 2006 psychiatric evaluation reveals the Veteran's complaints of feeling nervous around others, lack of trust, restlessness, nervousness, and dreams of Vietnam.  He reported that his problems started upon his return from the Vietnam War.  He reported problems with social and work situations for the prior 30 years, but indicated that his symptoms recently increased due to difficulty with the management at his job for the prior few years.  He noted that he was angry and depressed during the last few years of his job.  The Veteran indicated that he last sought treatment for his psychiatric symptoms in 2000 or 2002, and that he stopped seeing the psychiatrist because he retired.  The Veteran reported that, during service in Vietnam, he served as a door gunner on a helicopter.  He noted that he was in a helicopter crash in enemy territory.  The Veteran indicated that he worked as a bricklayer's helper and later as a millwright for a total of 36 years after service discharge.  He denied significant problems at his job, noting that he used to love going to work, until new management came in the 1990s.  Since that time, he reported having difficulty at work but denied trouble getting along with others, except for "the ones who sucked up to the boss."  The Veteran reported that he was married for a second time, noting that his temper was likely what led to the end of his first marriage.  Mental status examination revealed the Veteran to be depressed, angry, and disgusted.  He denied suicidal and homicidal ideation.  He indicated that he recalled having hallucinations after the helicopter crash during service, describing a very vivid nightmare related to the crash.  He was slow in responding and his answers were tangential at times.  He seemed to have difficulty focusing.  He appeared very depressed and had poor eye contact.  There was no evidence of flight of ideas, loose associations, clang associations, or neologisms.  The Veteran sat slumped throughout much of the interview.  He walked slowly and talked in a depressed tone.  He made negative statements about himself.  His answers were relevant, but lengthy, and his speech was clear and comprehensive.  He showed difficulties with abstract thinking and had intact basic math skills except that he could not complete serial 7's.  He was alert and fully oriented with fair memory.  There was no evidence of impaired impulse control, but he indicated that he angered quickly.  Insight and judgment were intact.  The diagnoses were moderate recurrent major depressive disorder and PTSD.

In a May 2006 buddy statement, Z.P. reported that he served with the Veteran in the 48th Assault Helicopter Company, and that the Veteran was a door gunner.  He noted that they went out on "dangerous missions just about every day" and that the Veteran was involved in a helicopter crash when his helicopter was caught in a down draft and crashed into a mountain.  Z.P. stated that they "went through some hair-raising experiences as a door gunner like getting shot at while flying" and that "[s]ome choppers got shot out of the sky and we would never see the men again, because they would crash into the jungle and couldn't be found because of the thick vegetation.  Helicopter crashes was something we worried about everyday we went out flying."  Z.P. also noted that, on occasion, "we would have to haul the dead and wounded out of harms way.  We would have dead bodies stacked 4 and 5 high . . . ."

In May 2006, the Veteran underwent a VA PTSD examination.  The Veteran complained of symptoms including ruminative and intrusive thoughts and memories of Vietnam, nightmares once per month, sporadic and disturbed sleep, social isolation, lack of trust, avoidance of military ceremonies, and feeling uneasy when aircraft fly above his head.  He indicated that he did not like noisy and crowded places.  The Veteran reported stressors including: (1) being involved in a helicopter crash in January 1970; (2) being in a building close to the location of rocket attacks on several occasions; and (3) transporting soldiers who were wounded in action or killed in action in his helicopter and frequently seeing blood running by his feet.  The Veteran indicated that he was referred for psychiatric evaluation due to bad dreams and nightmares when he returned from Vietnam.  

Mental status examination revealed the Veteran to be alert and fully oriented.  He tended to provide vague responses to questions, stating that he could not recall exact details.  The Veteran was casually dressed and his hygiene and grooming were poor, as he was unshaven with slight body odor.  The Veteran's speech was fluent and coherent but slightly slowed in rate and monotone in volume.  The Veteran maintained poor eye contact during the interview.  His mood was depressed and his affect was flat.  The Veteran acknowledged that he had been depressed for several years.  He reported decreased appetite with weight loss.  He endorsed irritability, short-temperedness, and feelings of worthlessness.  He noted anhedonia, such as loss of interest in hunting and fishing, as well as apathy and anergia.  He described variable concentration.  He denied suicidal ideation or attempts and did not report any manic episodes.  He acknowledged that he was extremely anxious and nervous and that he tended to worry excessively.  He indicated that he could become short of breath if acutely anxious, but did not report all symptoms of panic attacks.  The Veteran's ideation was circumstantial at times.  He denied recurrent hallucinations and no psychotic symptoms were noted.  Gross cognitive functioning was adequate and insight and judgment were poor.  Several psychological screening tests were administered, and the Veteran scored a 117 on the Mississippi Scale for Combat-Related PTSD, which was "above the cutoff for clinically significant symptoms of PTSD."  Nevertheless, the examiner concluded that the Veteran's score was an "over-representation of his current symptoms."  The diagnoses were dysthymic disorder, unrelated to military service, and personality disorder, not otherwise specified.

After reviewing the Veteran's claims file, the VA examiner concluded that, although the Veteran reported "some isolated symptoms of PTSD," the Veteran did "not report the full spectrum of symptomatology necessary for a diagnosis of PTSD.  Furthermore, the veteran's reporting of specific stressors is vague, with the exception of the helicopter crash, and he questionably meets criterion A."  The examiner noted that the Veteran's "report of symptoms is most consistent with dysthymic disorder and distress secondary to the veteran's mixed personality disorder, both of which are unrelated to the veteran's military service."

In a June 2006 statement, the Veteran reported that, during service in Vietnam, he volunteered as helicopter door gunner, noting that there was a great need for door gunners, as the life expectancy in combat was "measured in seconds, not minutes."  He noted that he spent six months serving with the 48th Air Assault Squadron stationed at Nha Trang.  He noted that, during service, his helicopter caught a down draft and fell 200 feet, crashing into the side of a mountain.  

Private treatment records from Dr. D.K. from July 2006 through March 2007 reveal diagnoses of and treatment for PTSD and major depressive disorder.  The Veteran reported that he was a helicopter door gunner in Vietnam and that he was involved in a crash.  The Veteran endorsed symptoms including hearing shots, nightmares, reoccurring dreams, vivid memories and flashbacks, avoidance of public places and social activities, always feeling "on guard," feeling bothered by people, chronic depression, anxiety, exaggerated startle response, sleep disturbance, avoidance of pleasurable activities, low motivation, and feelings of guilt.  A July 2006 record indicates that the Veteran had a recent onset of PTSD, noting that he has had symptoms, but they recently intensified.  

VA treatment records from November 2006 through May 2007 reflect diagnoses of and treatment for depression.  In April 2007, the Veteran reported that, during service in Vietnam, he was involved in a helicopter crash.  He noted flashbacks from that time which were getting worse.  He indicated that, whenever he heard a helicopter from a mile away, he became alert and it bothered him.  He noted that he tried to avoid contact with people.  The diagnosis was depression.  Another April 2007 record notes that the Veteran complained of anxiety, depression, and insomnia due to the psychological impact of his experiences in Vietnam.  The treatment record indicates that the Veteran "noted a number of symptoms consistent with [PTSD] including hyper-vigilance, poor tolerance for high stimulation environments, social isolation, recurrent periods of depression and mood fluctuations, general distress and paranoid ideation, and re-experiencing problems such as nightmares."  The Veteran endorsed combat-related dreams every couple of weeks since discharge from service.  The Veteran reported that his wife was supportive and he denied problems with abusive behavior, although he acknowledged verbal agitation on numerous occasions.  He reported social isolation, but indicated that he had good relationships with his two children.  The Veteran denied suicidal and homicidal ideation but reported passive death wishes and recurrent periods of acute anxiety.  Another April 2007 treatment record reflects that a PTSD screen was positive, as the Veteran answered "yes" to four out of four questions.

A May 2007 VA record reveals that the Veteran felt that his experiences in Vietnam were the primary reason for his depression, anxiety, and reexperiencing problems.  He reported ongoing nightmares on a monthly basis and exaggerated startle response.  He also stated that he was extremely self-conscious and had been isolating himself for the better part of 30 years, avoiding large crowds.  He described extreme anxiety while driving.  He reported moderate support from his family and minimal support from the community.  Mental status examination revealed the Veteran to be alert, oriented, conversant, cooperative, compliant, withdrawn, isolated, and depressed.  He had a depressed and somewhat dysphoric mood and constricted affect.  He was informally dressed with fair personal hygiene and grooming.  Eye contact was poor.  He complained of moderate depression with occasional suicidal ideation, but no plan or intent.  He described auditory hallucinations, sleep disturbance, disturbing dreams and nightmares, and social isolation.  He indicated that he was prone to hypervigilance and exaggerated startle response.  He stated that he saw a fair amount of combat while serving in Vietnam as a door gunner for a helicopter.  The diagnoses included depressive disorder, not otherwise specified.

In May 2007, Dr. D.K. submitted an addendum to his December 2005 letter, in which he provided a "full symptom assessment" to explain how the Veteran met all of the criteria for a diagnosis of PTSD.  With regard to Criteria A, Dr. D.K. noted that the Veteran was a gunner on a helicopter and had the experience of a helicopter crash which, along with numerous combat experiences, involved intense fear and feelings of helplessness.  Dr. D.K. noted that the Veteran stated that he saw a vision of Christ at that time and felt that he was going to die.  As for Criteria B, Dr. D.K. stated that the Veteran reported daily intrusive thoughts of the experiences that included images of the traumatic events of his war experience, had olfactory sensations that trigger memories of traumatic events, experienced nightmares twice a week in which he relieves the traumatic events, and reported waking up and hearing gunshot sounds.  The Veteran also reported that he could not watch documentaries, news, or military-related television shows, could not read military-related information and described elevated anxiety and racing thoughts if he attempted to do any of those activities.  The Veteran also endorsed panic attacks as a result of a helicopter flying overhead, anxiety in crowds of people, and avoidance of social situations.  With regard to Criteria C, the Veteran reported dizziness and fatigue from internal and external cues that symbolized the traumatic event, dislike of talking with others about his experiences, depressed mood and dull/blunted affect, avoidance of military events and communicating with military personnel that he served with, backing into a corner to feel safe when in groups of people, feeling best when alone, disinterest in activities that he previously enjoyed, feeling no purpose or goal in life, feelings of estrangement in all areas of life, inability to feel love for anyone, feeling fatalistic.  As for Criteria D, Dr. D.K. indicated that the Veteran only slept a few hours per night and had difficulty falling asleep, had frequent outbursts of anger with irritability, had low attention and concentration, reported feeling constantly "on guard" and hypervigilant, and had exaggerated startle response.  With regard to Criteria E, Dr. D.K. stated that the Veteran had symptoms since his return from Vietnam which intensified in the prior one year.  As for Criteria F, Dr. D.K. noted that the Veteran did not socialize and felt that he did not "fit in anywhere."

During a June 2007 hearing before the RO, the Veteran reported having no goals in life, feeling empty, having trouble having deep feelings for anyone, feeling depressed and hopeless, lack of interest in things once important, trouble concentrating, memory difficulties, nightmares and dreams of Vietnam, social isolation, hypervigilance, suicidal ideation, trouble sleeping, survivor guilt, and explosive rage.  He noted that he was a helicopter door gunner during service in Vietnam, and that he was in constant fear for his life.  Dr. D.K. testified that the Veteran met all of the criteria to support a diagnosis of PTSD, and that it was "very clear" that the Veteran had PTSD.  Dr. D.K. noted that the diagnosis was based on the diagnostic criteria, and that in evaluating the Veteran's PTSD, he reviewed some service treatment records, including an accident summary for the helicopter crash during active duty service.  Dr. D.K. acknowledged that the Veteran's entire claims file was not reviewed.

Private treatment records from Dr. D.K. from June 2007 through June 2010 reveal continued diagnoses of and treatment for PTSD.  The Veteran reported symptoms, including nightmares, survivor guilt, and depression.

In a March 2008 buddy statement, T. noted that the Veteran was one of his "favorite 'door-gunners.'"  In an April 2008 statement, E.Z. stated that he looked up the Veteran's unit, and he was listed on the crash of an aircraft.  E.Z. indicated that the Veteran's unit was charged with direct support for the Korean White Horse division and general support for the rest of II Corps.  He indicated that he may have flown with the Veteran, but he did not recall.  

In a May 2008 statement, the Veteran reported that, in addition to the helicopter crash, he remembered traumatic events, including: (1) seeing a bus destroyed by a rocket attack while on guard duty; (2) coming under rocket attack when on guard duty during another offensive by the Viet Cong; (3) regularly engaging the enemy while on guard duty at night when they attempted to get through the wire; (4) regularly flying combat missions as a door gunner and engaging the enemy, including killing the enemy, killing 9 and 10 year old boys, killing women, and killing girls; (5) nearly being killed on his 21st birthday when rockets began falling close to his helicopter when they were refueling; (6) seeing horrific injuries to South Koreans and Americans when his helicopter was used to evacuate the injured; (7) stacking dead bodies in his helicopter and smelling burning flesh from combat; and (8) thinking that he was going to die when a pilot played a practical joke on him and cut the power to the helicopter.  In addition, the Veteran noted that he received combat medals, including a National Defense Service Medal, a Vietnam Service Medal with four service stars, two overseas bars, a Meritorious Unit Commendation, a Republic of Vietnam Gallantry Cross with a Palm Unit Citation Badge, and a Republic of Vietnam Gallantry Cross with a Gold Star Unit Commendation.  

A May 2008 VA social work treatment record reflects diagnoses of depressive disorder, not otherwise specified, and PTSD.  In a June 2008 statement, T.T. reported that the Veteran was a "personally selected door-gunner by me for my aircraft . . ." and that the Veteran's "performance in his position as my door gunner was life saving to us all on board as we flew hundreds of hours in our missions . . . ."  T.T. asserted that the Veteran "was my door gunner during my year long tour of Viet Nam between the dates of June 1969 through June 1970" and that he was "Pilot in Command of that aircraft . . . ."

In May 2008, Dr. D.K. submitted another addendum in support of the Veteran's claim, again explaining in detail how the Veteran met each diagnostic criteria to support a diagnosis of PTSD.  With regard to Criteria A, Dr. D.K. noted that the Veteran was involved in extensive direct combat during his tour in Vietnam, and that he was a gunner on a helicopter and was involved in a severe crash.  Dr. D.K. also indicated that the Veteran reported other traumatic experiences, including close misses with rockets and mortars, involvement in four different major offensive attacks, seeing a large number of fellow soldiers wounded, and was involved in stacking the dead bodies of soldiers and civilians.  The Veteran also reported that he witnessed a man commit suicide.  Dr. D.K. explained that the Veteran described in significant detail his response to the helicopter crash, and that he thought that he was going to die and saw a vision of Christ when he grabbed a religious medal that he wore.  Thereafter, Dr. D.K. gave a thorough analysis explaining how the Veteran met the remaining criteria to support a diagnosis of PTSD, which is duplicative of his earlier statements.

During an August 2008 hearing before the Board, the Veteran testified that, during service in Vietnam, he was assigned to the 48th Assault Helicopter Company, and that he was involved in a helicopter crash where his helicopter slammed into the side of a mountain and rolled 50 yards downhill.  He noted that everyone survived.  He also described combat assaults, air assault missions, ground troop extractions, pulling the wounded out and taking them to safety, and search and destroy missions.  He noted that he saw the seriously wounded and dead bodies during missions.  He noted that he felt guilty that he did not do enough in Vietnam, noting that he could not save all of the dead bodies or help all of the wounded.  He stated that he knew a recruit, J.B., who shot himself, and the Veteran had to help bring him to the Army hospital.  He indicated that he asked for psychiatric help at the end of service, but that he did not get any help.  The Veteran reported psychiatric treatment in the 1990's by Dr. C., but that Dr. C.'s records were not available, as he passed away.  He reported that his current symptoms included social isolation, noting that he only had one good friend, that he stayed at home, and that he had trouble feeling close to people, even his wife.  He also endorsed hallucinations, nightmares, suicidal ideation, and intrusive thoughts and memories. 

During the hearing, Dr. D.K. testified that the Veteran met the full criteria to support a diagnosis of PTSD based on his symptoms and the six categories of diagnostic criteria.  He explained that, of the 19 sub-categories of the diagnostic criteria, there was only one that the Veteran did not meet, which was the inability to recall traumatic aspects of trauma.  Dr. D.K. acknowledged that the onset of the Veteran's PTSD symptoms was long after his in-service trauma, but explained that he treated people with PTSD where the onset of symptoms is as much as 20 years after the trauma, but that they were able to function adequately between the initial trauma and diagnosis.  

VA treatment records from June 2008 through April 2011 reveal diagnoses of and treatment for PTSD.  In July 2008, the Veteran reported irritability, poor sleep, intrusive memories, and flashbacks.  The diagnoses were depressive disorder, not otherwise specified, and PTSD.  In August 2008, the Veteran complained of sleep disturbance and nightmares.  He also reported flashbacks.  He noted that he was able to work for as long as he did because he had a work ethic and responsibilities.  The diagnoses were depressive disorder, not otherwise specified, and PTSD.  Another August 2008 treatment record reflects that the Veteran reported that he served as a door gunner in Vietnam doing "air assault and search and rescue."  He reported a "many year history of depressed mood," occasional suicidal ideation without plan or intent, nightmares, hearing gunshots at night, poor sleep, intrusive thoughts, irritability, isolating behavior, and hypervigilance.  The diagnoses included dysthymic disorder and rule out PTSD.  October 2008, October 2009, and April 2010 records diagnosed "depression/PTSD."  A July 2010 record notes that the Veteran survived a helicopter crash in Vietnam.  The diagnosis was depressive disorder.  August 2010 and September 2010 social work notes reflect that the Veteran reported that he was involved in a helicopter crash in Vietnam.  The diagnoses were PTSD.  October 2010 and April 2011 treatment records reveal the Veteran's complaints of longstanding depression and possible PTSD.  The Veteran reported that, while in Vietnam, his helicopter crashed, and he had flashbacks from that time.  The diagnoses included "depression/PTSD."

In an April 2009 statement, J.H. reported that the Veteran was assigned as a door gunner to the 48th Assault Helicopter Company in 1969, and that the missions included resupply of food, water, and communication to units conducting missions in the fields and units occupying fire bases; medical evaluation of sick and wounded soldiers under heavy enemy fire; combat assaults under heavy enemy fire; reconnaissance missions; and spray missions involving the use of Agent Orange.  J.H. noted that many missions were flow in extremely hostile combat conditions.

In September 2010, the Veteran underwent a VA PTSD examination.  The Veteran complained of always feeling on guard, exaggerated senses, dreams of helicopters crashing, thinking that he heard gunshots, poor sleep, trouble driving on the highway and being in a city, avoidance of crowds.  He stated that he was most relaxed when in the basement with no widows.  He described difficulty concentrating, and loss of interest in things he once enjoyed.  He stated that he first began having psychological symptoms and problems when he returned from Vietnam.  He noted that he sought treatment, but was only given consultation.  He indicated that, after service, he saw a doctor in the 1980s for 1 to 2 years.  He denied subsequent treatment until 2005 when he saw Dr. D.K., who diagnosed PTSD.

The Veteran reported that, while stationed at Long Binh, he performed guard duty.  He indicated that, after two months in Vietnam, his military occupational specialty was changed to door gunner.  The Veteran reported a primary stressor of having been involved in a helicopter crash.  He noted other stressors, including: (1) seeing a rocket slam into the middle of a bus roof in Long Binh; (2) a rocket hit right in front of the guard shack where the Veteran was lying down while in Long Binh; (3) combat assault and rescue missions with the 48th Aviation Unit; (4) performing medical evacuations, carrying the wounded and body bags; and (5) almost getting hit while refueling on his 21st birthday.  The Veteran reported that he worked at U.S. Steel for 36 years after service until he retired in 2003.  The Veteran indicated that he was married to his second wife for the prior 37 years and that he had two children.

Mental status examination revealed the Veteran to be appropriately dressed with good grooming and hygiene.  Orientation was fair and the Veteran was alert, but somewhat guarded, withdrawn, and detached.  Eye contact was poor and speech was soft in volume and tone and slowed in rhythm and rate.  Speech content was relevant and coherent, and normally productive.  Mood was somewhat dysphoric with blunted affect.  The Veteran reported irritability and impatience.  He noted an erratic appetite with weight loss.  He also described poor sleep with nightmares.  The Veteran denied suicidal and homicidal ideation and reported auditory hallucinations.  Thought process was logical and sequential and no dissociative symptoms were reported.  There were no ritualistic or obsessive behaviors.  The Veteran stated that he did not socialize and had one good friend with whom he was close.  The examiner administered several psychological tests, including the Mississippi Scale for Combat-Related PTSD, which showed that the Veteran was below the cutoff for a diagnosis of PTSD.  The VA examiner diagnosed dysthymic disorder, unrelated to military service.  After reviewing the claims file, the examiner opined that the Veteran "clearly does not meet the full spectrum of symptom criteria necessary for a diagnosis of PTSD."  The examiner explained that the Veteran's "stressors are rather vague and undetailed, with the exception of his helicopter crash" and that the Veteran's symptoms did not meet the criteria for diagnosis of PTSD.  

After a thorough review of the evidence of record, the Board concludes that service connection for PTSD is warranted.  The medical evidence of record is in equipoise as to whether the Veteran has a current diagnosis of PTSD that is related to a confirmed inservice stressor.  See 38 C.F.R. § 4.125.  In that regard, the Board observes that there are competing medical opinions addressing the issue of whether the Veteran has a current diagnosis of PTSD.  The May 2006 VA examiner and September 2010 VA examiner concluded that the Veteran's symptoms did not meet the "full spectrum of symptom criteria necessary for a diagnosis of PTSD."  However, in various reports and in hearing testimony before the RO and the Board, Dr. D.K. explained, in great detail, how the Veteran's symptoms did meet the diagnostic criteria necessary to support a diagnosis of PTSD.  The private physician's opinion is based on review of an in-service accident report confirming the Veteran's reported stressor of a helicopter accident and thorough evaluation of the Veteran's symptoms through psychiatric evaluation and treatment.  Although the May 2006 and September 2010 VA examiners based their opinions on a complete review of the Veteran's claims file, while the private physician's opinions are not based on such review, the Board does not find that the VA examiners' opinions are more probative solely because the Veteran's claims file was reviewed, as neither the VA examiner nor the private physician's opinions are based on facts contained within the claims file.  Instead, they are based on objective assessment of the Veteran's symptoms.  In addition, the VA examiners and Dr. D.K. provided supporting rationale and explanation for their opinions with regard to whether the Veteran has a current diagnosis of PTSD.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Accordingly, the Board finds all of the medical opinions provided with regard to whether the Veteran currently has PTSD to be probative.  Thus, the Board concludes that the evidence is at least in equipoise with regard to the issue of whether the Veteran has a current diagnosis of PTSD; therefore, with application of the benefit of the doubt doctrine, the Board concludes that the Veteran has a current diagnosis of PTSD.  Gilbert, 1 Vet. App. 49.

Although the Veteran has alleged that he engaged in combat with the enemy in his duties as a door gunner while in Vietnam, and statements by Z.P. and J.H. support the Veteran's contentions, there is no objective evidence in the Veteran's claims file to corroborate such combat.  In that regard, the Board acknowledges that the Veteran's service personnel records confirm that he served as a door gunner in Vietnam.  However, the Veteran's available service personnel records give no evidence of participation in combat.  While the Veteran reported that he received "combat medals," including a Republic of Vietnam Gallantry Cross with Palm Unit Citation, a Republic of Vietnam Gallantry Cross with Gold Star Unit Commendation, and a Meritorious Unit Commendation, the Veteran's service personnel records show that he only received a National Defense Service Medal, a Vietnam Service Medal with Three Bronze Stars, a Republic of Vietnam Campaign Medal with 60 Device, and a Good Conduct Medal.  There is no objective evidence that the Veteran was awarded decorations, medals, badges, or commendations confirming participation in combat.  

As the Veteran is not objectively shown to have participated in combat, the Veteran's assertions of service stressors are not sufficient to establish their occurrence.  Rather, a service stressor must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen, 10 Vet. App. at 128; Doran v. West, 6 Vet. App. 283 (1994).  In considering whether there is credible supporting evidence that the claimed inservice stressor occurred, the Board must assess the credibility and weight of all the evidence, including the medical evidence. 

In support of his claim, the Veteran reported several in-service stressors which he believes could have led to his PTSD.  His stressors include: (1) being involved in a helicopter crash in January 1970; (2) seeing a bus destroyed by a rocket attack while on guard duty; (3) coming under rocket attack when on guard duty during another offensive by the Viet Cong; (4) regularly engaging the enemy while on guard duty at night when they attempted to get through the wire; (5) regularly flying combat missions as a door gunner and engaging the enemy, including killing the enemy, killing 9 and 10 year old boys, killing women, and killing girls; (6) nearly being killed on his 21st birthday when rockets began falling close to his helicopter when they were refueling; (7) seeing horrific injuries to South Koreans and Americans when his helicopter was used to evacuate the injured; (8) transporting soldiers who were wounded in action or killed in action in his helicopter and frequently seeing blood running by his feet; (9) stacking dead bodies in his helicopter and smelling burning flesh from combat; and (10) thinking that he was going to die when a pilot played a practical joke on him and cut the power to the helicopter.  

With regard to the Veteran's alleged stressor of being involved in a helicopter crash during active duty service, the Board finds that the evidence of record corroborates the Veteran's stressor.  Specifically, the Veteran's service treatment records and service personnel records show that he was aboard a helicopter when it crashed into the face of a mountain in January 1970.  This is in line with the Veteran's reported stressor.  Thus, the Veteran's service records are credible supporting evidence that the Veteran was involved in a helicopter crash during active duty service, and the Veteran's stressor is confirmed.

In addition to a confirmed stressor, service connection for PTSD requires competent medical evidence of a nexus linking a diagnosis of PTSD to the verified stressor.  In that regard, in May 2007 and May 2008 addendums to his December 2005 opinion letter, Dr. D.K. concluded that the Veteran's helicopter crash satisfied Criteria A to support a diagnosis of PTSD, thus linking the Veteran's reported stressor to his diagnosis of PTSD.  The Board acknowledges that there is a significant amount of time between the Veteran's confirmed stressor and the first post-service diagnosis of PTSD.  In that regard, during his August 2008 hearing before the Board, Dr. D.K. explained that the onset of PTSD symptoms can occur long after the trauma, noting that he treated people with PTSD where the onset of symptoms was as much as 20 years after the trauma, but they were able to function adequately between the trauma and the onset of symptoms.  Based on Dr. D.K.'s opinion linking the Veteran's confirmed helicopter crash to his PTSD as well as his testimony explaining the gap between the Veteran's confirmed in-service trauma and his initial PTSD diagnosis in 2005, the Board finds that the medical evidence of record is sufficient to establish a nexus between the Veteran's confirmed in-service stressor and his currently diagnosed PTSD.  Accordingly, as Dr. D.K. provided opinions linking the Veteran's verified in-service helicopter crash to his currently diagnosed PTSD, and no other medical opinion addressing the etiology of the Veteran's PTSD is of record, the Board concludes that service connection for PTSD is warranted.  

Thus, as the evidence reveals a diagnosis of PTSD based on a confirmed stressor, and a link between the Veteran's current PTSD and the confirmed stressor, service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


